Citation Nr: 9913107	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-00 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an effective date earlier than July 1, 
1996 for the payment of additional compensation for a 
dependent spouse.  

2.  Entitlement to an increased rating for post traumatic 
stress disorder (PTSD), currently evaluated as 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1970.

The veteran filed a claim on October 21, 1994 for additional 
compensation for a dependent.  The veteran again filed a 
claim on June 27, 1996 for additional compensation for a 
dependent since March 27, 1995.  This appeal arises from the 
July 5, 1996 decision from the Philadelphia, Pennsylvania 
Regional Office (RO) that granted a compensation award for a 
dependent as of July 1, 1996.  A Notice of Disagreement was 
filed in July 1996 and a Statement of the Case was issued in 
October 1996.  A substantive appeal was filed in December 
1996 with a request for a hearing.  In March 1997, a hearing 
at the RO before a local hearing officer was held.  In a 
November 1997 statement, the veteran requested a hearing 
before the Board in Washington, D.C.  

The Board notes that a hearing was scheduled in Washington, 
D.C. before a member of the Board in August 1998 pursuant to 
the veteran's request on a November 1997 statement.  The 
veteran failed to report for this hearing.  Consistent with 
the June 1998 hearing notice letter to the veteran, as he 
failed to appear for the Board hearing, and a request for a 
postponement has not been received, this case is being 
processed as though the hearing request has been withdrawn.  
See 38 C.F.R. § 20.702.

This appeal additionally arises from a September 1993 rating 
decision from the Philadelphia, Pennsylvania RO that granted 
a temporary total evaluation based on hospitalization for the 
veteran's service connected PTSD and continued an evaluation 
of 50 for PTSD.  A Notice of Disagreement was filed in 
October 1993 and a Statement of the Case was issued in 
December 1993.  A substantive appeal was filed in February 
1994 with a request for a hearing at the RO before a local 
hearing officer.  In April 1994, the abovementioned RO 
hearing was held.  By rating action of August 1994, the 
evaluation of the veteran's service connected PTSD was 
increased to 70 percent and it was determined that 
entitlement to a total, 100 percent, evaluation based on 
individual unemployability (TDIU) was warranted.


FINDINGS OF FACT

1.  The veteran is service connected for various disabilities 
with a combined evaluation of 80 percent since August 1993.  
Additionally, a total disability rating based on individual 
unemployability was granted.

2.  In a letter dated in November 1994, the veteran was 
requested to provide information regarding his pending claim 
for additional compensation for a dependent; no such 
information was received within the time specified.

3.  In June 27, 1996, the veteran filed a claim for 
additional compensation for a dependent, including a marriage 
certificate for himself and his now spouse; payment of 
additional compensation was made effective from July 1, 1996.

4.  The veteran's claim for a rating in excess of 70 percent 
for service connected PTSD is plausible, and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained by the RO.

5.  The veteran's PTSD is manifested by total occupational 
impairment.



CONCLUSIONS OF LAW

1.  An effective date earlier than July 1, 1996, for the 
payment of additional compensation for a dependent spouse is 
not warranted.  38 U.S.C.A. § 5110 (West 1991).  38 C.F.R. §§ 
3.158, 3.400, 3.401 (1998).

2.  The criteria for the assignment of a rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9411 (As in effect prior to 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A. Earlier effective date

A rating decision from August 1994 shows the veteran is 
service connected for various disabilities with a combined 
evaluation of 80 percent.  He additionally was granted 
entitlement to a total evaluation based on individual 
unemployability from November 4, 1993.

At an RO hearing in April 1994, the veteran's then 
girlfriend, now spouse, Kellyann, testified as the veteran's 
fiancé.  She indicated that they had been living together 
since February 1993.

On October 21, 1994, the veteran filed a declaration of the 
status of dependents, indicated that he was married to 
Kellyann in October 1992.

Additionally received on October 21, 1994 were a bank book 
dated September 12, 1994, listing the veteran and his now 
spouse; and a statement from a VA Clinic Director dated 
October 17, 1994, indicating that the veteran had lived with 
his now spouse as his significant other for more than two 
years and they planned to marry in November 1994.

Received on November 1, 1994 were a rent receipt from 
November 1, 1993 that listed the veteran and his now spouse 
at the same address; a bank book from October 14, 1992, that 
noted "added March 16, 1993", that listed the veteran and 
his now spouse; a bank book dated August 2, 1993 that listed 
the veteran and his now spouse; a bank statement dated 
October 31, 1993 that listed the veteran and his now spouse 
at the same address; and a bank statement dated November 1, 
1993 that listed the veteran and his now spouse at the same 
address.  Additionally received was a divorce decree for the 
veteran from a former spouse dated March 19, 1979.

In a letter to the veteran at his address of record, dated 
November 16, 1994, the RO requested that the veteran submit 
evidence to support a claim for common law marriage or a 
marriage certificate within one year from the date of the 
letter.  He was informed that if the evidence was not timely 
submitted, benefits for a dependent could not be paid prior 
to the date of receipt of the such evidence.

In a letter to the veteran at his address of record, dated 
November 18, 1994, the RO informed the veteran that the 
information requested in the November 16, 1994 letter was 
still required.  The veteran was informed that the evidence 
must be received by November 16, 1995; otherwise, benefits, 
if entitlement is established, may not be paid prior to the 
date of its receipt.

Received by the RO on June 27, 1996 was a declaration of the 
status of dependents, in which the veteran requested benefits 
since March 27, 1995, the date of his wife's divorce from her 
former husband.  Also received on June 27, 1996 was a divorce 
decree for the veteran's now spouse from a former husband, 
dated March 27, 1995; and a marriage certificate for the 
veteran and his now spouse, dated June 26, 1996.

In a decision in July 1996, the veteran's disability 
compensation was increased based on a dependency claim.  The 
beginning date was July 1, 1996.  The current appeal to the 
Board arises from this denial.

Received on July 12, 1996 was a July 14, 1996 statement of a 
friend of the veteran's indicating that the veteran and his 
now spouse were generally known as husband and wife; a July 
14, 1996 statement of the veteran's sister indicating that 
the veteran and his now spouse were generally known as 
husband and wife; and a July 14, 1996 statement of the 
veteran's now spouse indicating that she and the veteran 
lived together as husband and wife since October 1992.  She 
indicated that these statements had previously been sent to 
the VA, however as no notice of their claim had been 
received, they were submitting a second set.  Also received 
on July 12, 1996 was a statement of the veteran indicating 
that he was submitting a second set of forms.  He indicated 
that the first were originally filed after his now spouse's 
divorce in March 1995.

At a hearing at the RO before a local hearing officer, in 
March 1997, the veteran and his now spouse testified that 
they began living together in October 1992.  The veteran 
intended to file for common law marriage after two years, 
however his now spouse's divorce was not final until March 
27, 1995.  They sent in the evidence the VA requested, 
however, when he sent in additional evidence after he and his 
now spouse were married, he was informed the evidence he sent 
in previously was not received and he resubmitted it.  They 
additionally testified that they did not send in a copy of 
the March 27, 1995 final divorce decree due to problems the 
veteran was having related to his disabilities.  

B.  Increased rating for PTSD

In April 1993, the veteran filed a claim for an increased 
rating for PTSD.

A VA hospitalization discharge summary from July 1993 
indicates that the veteran had been admitted to the PTSD 
program since March 1993.  The discharge diagnosis included 
chronic, severe PTSD.

By rating action of September 1993, an increased rating for 
PTSD was denied.  The current appeal to the Board arises from 
this denial.

In a letter dated in September 1993, Harold Rosen, M.D., 
indicated that the veteran reported an exacerbation of his 
PTSD symptoms since his discharge from the hospital in July 
1993.  It was recommended that the veteran refrain from 
resuming full time employment for six months.

In letters dated in October 1992, February 1993, and November 
1993, a VA Clinic Director indicated that the veteran had not 
held a legitimate job for a significant length of time since 
returning from Vietnam until a recent job in 1991.  
Subsequently, the veteran's PTSD symptoms increased and the 
veteran was hospitalized in 1993.  It was the Director's 
opinion that the veteran was unemployable as a result of his 
service connected disabilities.

An October 1993 discharge summary from Charter Fairmont 
Institute shows that the veteran had been admitted since 
September 1993.  It was recommended that the veteran continue 
to work on a part time basis until his symptoms were 
sufficiently under control.  He had a discharge diagnosis of 
atypical depression, chronic severe PTSD, and opiate abuse. 

In a November 1993 letter, John M. Hartke, Ph.D., indicated 
that he had treated the veteran for PTSD.  It was his opinion 
that the veteran was not able to cope with the stress of 
gainful employment at this time, because of the recurrence of 
his PTSD symptomatology.  As well, in a letter from October 
1993, Dr. Hartke indicated that the veteran was not able to 
work at this time.

In a March 1994 letter, a VA Clinical Director opined that 
the veteran was unemployable at this time and would require 
intensive, ongoing patient treatment for an indefinite 
period.

In a letter received in April 1994 from a VA staff 
psychologist, it was indicated that the veteran had been 
hospitalized at a VA PTSD program since March 1993.  It was 
noted that the veteran's PTSD was currently causing severe 
disruption in his daily activities.  

In a March 1994 letter, Dr. Hartke indicates that the veteran 
was unable to resume his employment and was unable to cope 
with the stress of any gainful employment.

In a March 1994 letter, Joan Moreau, M.D., opined that the 
veteran was unable to work at this time due to his PTSD 
symptoms.  

At an RO hearing in April 1994, the veteran testified that 
his last employment, at a VA facility, caused his PTSD 
symptoms to become worse.  He felt he was a danger to himself 
and others.  He had a verbal confrontation with a coworker.   
He would become angry and get into a rage and would 'black 
out' where he could not remember what happened.  He abused 
his fiancé, verbally and physically.

By rating action of August 1994, the evaluation of the 
veteran's service connected PTSD was increased to 70 percent.

II.  Analysis

A.  Earlier effective date

Additional pension or compensation payable to a veteran for a 
dependent will be the latest of the following dates:  (1) 
date of claim, meaning date of veteran's marriage or birth of 
a child, if evidence is received within one year of the 
event, or date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request; (2) date dependency arise; (3) effective date of the 
qualifying disability rating provided evidence of the 
dependency is received within one year of notification of 
such rating action; (4) date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b).

The effective date of an evaluation and award of compensation 
for a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

In this case, the veteran has contended that the effective 
date of the award of additional compensation for a dependent 
should be the date of his current spouse's divorce from her 
former spouse, March 27, 1995, as that was the effective date 
of their common law marriage.  

The veteran initially filed a claim for additional 
compensation for a dependent in October 1994.  This claim is 
considered to be abandoned as the evidence does not show that 
the veteran responded to the RO's request for evidence 
regarding the veteran's marital status within one year, 
pursuant to 38 C.F.R. § 3.158(a).  

Where evidence requested in connection 
with an original claim, a claim for an 
increase or to reopen, or for the purpose 
of determining continued entitlement is 
not furnished within one year after the 
date of request, the claim will be 
considered abandoned.  Should the right 
to benefits be finally established, 
pension, compensation, or dependency and 
indemnity compensation based on such 
evidence shall commence not earlier than 
the date of filing the new claim.  

38 C.F.R. § 3.158(a).

 Moreover, while the veteran reporting submitting evidence in 
support of his claim for an additional dependent following 
his wife's divorce, there is nothing in the record to so 
indicate.  Moreover, while the veteran alleged that the 
presence of his psychiatric disability affected his ability 
to pursue his claim, he has never been adjudicated 
incompetent.  Thus, he must be held responsible for managing 
his affairs.

When the veteran submitted the required evidence establishing 
the existence of his dependent spouse on June 27, 1996, the 
right to dependency benefits was finally established, and his 
compensation based on such evidence was correctly commenced 
not earlier than July 1996.  The Board notes that payment of 
monetary benefits based an increased award of compensation 
may not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective.  38 C.F.R. § 3.31 (1998).  As noted earlier, the 
effective date of an evaluation and award of compensation for 
a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  In this case, 
the veteran reopened his claim when he submitted evidence 
establishing the existence of his dependent spouse on June 
27, 1996.  Accordingly, the effective date of payment of 
additional compensation is the first of the month following 
the date of receipt of the veteran's statement and evidence 
establishing the existence of his dependent spouse.  38 
U.S.C.A. § 5110(f); 38 C.F.R. §§ 3.158(a), 3.31, 3.400(r), 
3.401(b).  

B.  Increased rating for PTSD

Initially, the Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Furthermore, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.2 requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Moreover, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  In determining which version of the regulations to 
apply to the facts of this case, the Board notes that the 
United States Court of Veteran's Appeals (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  In this 
instance, neither Congress nor the Secretary has directed 
which regulations are to be applied under the circumstances 
of this case.  Accordingly, the version most favorable to the 
appellant will be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment.  In 
other words, the impairment of earning capacity.  38 C.F.R. § 
4.129 (as in effect prior to November 7, 1996).  The severity 
of disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (as in effect on November 7, 
1996).

The veteran is currently assigned a 70 percent rating for his 
service connected PTSD.  Prior to November 1996, a 70 percent 
rating was assignable when the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired.  The psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating was assignable when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community; when there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § Part 4 
Diagnostic Code 9411 (as in effect prior to November 7, 
1996).  If any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent rating were met, a 100 
percent rating was assignable.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

Effective November 7, 1996, a 70 percent rating is assignable 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
assignable when there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communications; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § Part 4 Diagnostic Codes 9411 (as in 
effect from November 7, 1996).

The evidence supports the assignment of a 100 percent 
evaluation under the regulations in effect prior to November 
7, 1996.  The record shows that the veteran has not been able 
to maintain employment.  Both VA and private practitioners 
have opined that the veteran's PTSD symptoms have caused him 
to be unemployable.

The undersigned notes that in view of the decision in this 
case, the veteran is not prejudiced by the RO's failure to 
issue an Supplemental Statement of the Case on the issue of a 
total schedular rating.  

                                                        
ORDER

Entitlement to an effective date earlier than July 1, 1996 
for the payment of additional compensation for a dependent 
spouse is denied.

Entitlement to a 100 percent schedular rating for service 
connected PTSD is granted, subject to the applicable criteria 
governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

